Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because of a new ground of rejection based on and Hassan et al. (US 20060239217 A1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4-9,11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francolla et al. (US 20160125426 A1) in view of Harrier (US 20170265023 A1) and  Hassan et al. (US 20060239217 A1)

For claim 1, Francolla discloses obtaining registration information for an attendee at the event, (see para. 0037; registration for attendees at event), the registration information including personal information of the attendee (see fig. 3-5; profile), an identification of the attendee (see fig. 3, profile 304 and para. 0059), and an event goal for the attendee (see fig. 3; Tracks / Topics, 316); 
based on a determination that the attendee is at the event (see para. 0037; registration for attendees at event, wherein the implementation are taking real-time as in para. 0035-36), 
 receiving, from the mobile device of the attendee (see fig. 2; 106; mobile), one or more identification of other attendees at the event obtaining personal information of the other attendees based on the one or more identification (see fig. 6; learn about different attendees based on individual / topics found in profile which can be in real time (para. 0036) in regards to topics / events) ; 

and alerting the attendee to connect with one of the one of the other attendees based at least in part on an overlap of the event goal for the attendee and the personal information of the one of the other attendees (fig. 6; para. 0071. Alert for today events with attendees that have relevant interest / individuals).





In analogous art, Harrier discloses based on a determination that the attendee is at the event, instructing a mobile device of the attendee to broadcast the identification number of the attendee (see para.  0027, 0049 attendee (when they are attending the exhibit and are registered) and exhibitor can share / exchange personal numbers via nfc which can be sent to from personal device 12 to multiple other devices (personal device 13 and server 11) (i.e “broadcast”) as in fig. 3 and fig. 5 (Phone, email, or exhibitor ID etc)). 



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Francolla by using the above recited features, as taught by Harrier, in order to provide an easy and automatic way to make connections and share contact information at large events, thereby providing a time saving method of exchanging personal contact information of attendees to the exhibitor (see Harrier sections 0007).


The combination of Francolla and Harrier does not disclose wherein the mobile device of the attendee is configured to broadcast the identification number of the attendee with a signal 

In analogous art, Hassan discloses wherein the mobile device of the attendee is configured to broadcast the identification number of the attendee with a signal strength such that only other attendees within a predetermined range receive a unique code (see fig. 6, 602, 604; para. 0042-43; the transmission power is set (“whisper mode” as in fig. 7, 716, corresponding to “signal strength”) ,which corresponds to a predetermined broadcast distance to other terminals (para. 0054, corresponding to “such that only other attendees within a predetermined range”), at which an identifying information is transmitted (such as connection settings / identification, a cryptographic key as in para. 0043, corresponding to “unique code”), wherein the transmission power of thhis whisper mode is set by a user (“attendee”) as in para. 0063) and wherein the predetermined range is set by the attendee ( para. 0063;  the transmission power (which corresponds to a broadcast distance (para. 0054)) of the whisper mode is set by a user (“attendee”) as in para. 0063).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Francolla and Harrier by using the above recited features, as taught by Hassan, in order to provide a method which keeps chances of an eavesdropper intercepting the provisioning information is minimal, thereby increasing the security of wireless communication of sensitive information   (see Hassan sections 0006)..



For claim 4, Francolla does not discloses wherein alerting the attendee further includes providing the attendee with an identification of common personal information between the attendee and the one of the other attendees

In analogous art, Harrier discloses wherein alerting the attendee further includes providing the attendee with an identification of common personal information between the attendee and the one of the other attendees (Harrier see fig. 5; para. 0035; providing identification).



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Francolla by using the above recited features, as taught by Harrier, in order to provide an easy and automatic way to make connections and share contact information at large events, thereby providing a time saving method of exchanging personal contact information of attendees to the exhibitor (see Harrier sections 0007).


For claim 5, the combination of Francolla, Harrier and Hassan, specifically Francolla discloses, wherein the event goal for the attendee includes an event- specific goal and one or more standing goals (Francolla; see fig. 5; Activities, and Interests).


For claim 6, Francolla does not discloses wherein the mobile device of the attendee receives the one or more identification numbers of other attendees at the event via near field communications.


In analogous art, Harrier discloses wherein the mobile device of the attendee receives the one or more identification numbers of other attendees at the event via near field communications (see fig. 3; 64; para. 0043; exchange via NFC).



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Francolla by using the above recited features, as taught by Harrier, in order to provide an easy and automatic way to make connections and share contact information at large events, thereby providing a time saving method of exchanging personal contact information of attendees to the exhibitor (see Harrier sections 0007).



For claim 7, Francolla does not discloses further comprising verifying an identity of the other attendees based on the one or more identification numbers and based upon device data obtained from mobile devices that provided the one or more identification numbers 






It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Francolla by using the above recited features, as taught by Harrier, in order to provide an easy and automatic way to make connections and share contact information at large events, thereby providing a time saving method of exchanging personal contact information of attendees to the exhibitor (see Harrier sections 0007).


Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1, where further Francolla also teaches A system comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for performing a method comprising (see para. 0013; computer program and processor),

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.


Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.


Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1., Francolla further teaches A computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform (see para. 0013; computer program and processor),

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.


Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.


Claims 3, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Francolla et al. (US 20160125426 A1),  Harrier (US 20170265023 A1), and  Hassan et al. (US 20060239217 A1) in view of Chun (US 20160142407 A1

For claim 3, the combination of Francolla, Harrier and Hassan do not disclose  alerting the attendee further includes providing the attendee with a contact history between the attendee and the one of the other attendees.

In analogous art, Chun disclose alerting the attendee further includes providing the attendee with a contact history between the attendee and the one of the other attendees. (para. 0295; providing friends contact history)
 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Francolla, Harrier and Hassan by using the above recited features, as taught by Chun, in order to provide a simple way in order to interact with mobile phones (see Chun sections 0005).



Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dean; Stephen	US 9264231 B2	System and method of using RFID tag proximity to grant security access to a computer
	Hwang; Yoo-seung et al.	US 20060190538 A1	Method and apparatus for recognizing location of a home device using RFID
	Ortiz; Luis M. et al.	US 8499164 B2	Biometric authentication utilizing unique biometric signatures and portable electronic devices
	Puri; Rohit Raj et al.	US 20130247137 A1	METHODS AND SYSTEMS FOR AUTOMATICALLY CONFIGURING AND RE-CONFIGURING ELECTRONIC SECURITY INTERFACES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413